                Case 20-68775-pmb                       Doc 1           Filed 08/06/20 Entered 08/06/20 14:49:42                                     Desc
          s information to identify your case:                         Petition Page 1 of 10
 ,nited States Bankruptcy Court for the:

              District of

 Case number (It known):                                         Qypter you are filing under,'     4.11r,
                                                                     hapter 7                  L
                                                                 0 Chapter 11

"n -s 6                     775
                                                                 0,ehapter 12
                                                                    Chapter 13                                                           L-.1 Check if this is an
                                                                                                                                            amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                            02/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are thing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:    Identify Yourself

                                    About Debtor 1:                                                         About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture
                                           ( -Wirfigl
                                              1
   identification (for example,     First name                                                              First name
   your driver's license or                 Ffrit_2 L
   passport).                       Middle name                                                             Middle name
                                                    L,,g(tdae)
   Bring your picture
   identification to your meeting   Last name                                                               Last name
   with the trustee.
                                    Suffix (Sr., Jr., II, III)                                              Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8          First name                                                              First name
   years
   Include your married or          Middle name                                                             Middle name
   maiden names.
                                    Last name                                                               Last name


                                    First name                                                              First name

                                    Middle name                                                             Middle name

                                    Last name                                                               Last name




3. Only the last 4 digits of
   your Social Security             xxx      - xx       -            A_                                 - XXX        — XX —
   number or federal                OR                                                                      OR
   Individual Taxpayer •
   Identification number            9 xx — xx —                                                             9 -xx — xx —
   (ITIN)

Official Form 101                                 Voluntary Petition for individuals Filing for Bankruptcy                                             page 1
               Case 20-68775-pmb                  Doc 1   Filed 08/06/20 Entered 08/06/20 14:49:42                                    Desc
                                                        Petition Page 2 of 10
Debtor 1
             First NarSe
                                     Pv-1 Last Name2 112.,,11,--
                           Middle Name
                                                                           Case number it known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names              6tP"
   and Employer                  Li I have not used any business names or EINs.                0 I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in                                      reh11—
   the last 8 years              Businest name                                                 Business name
    Include trade names and
    doing business as names      Business name                                                 Business name



                                                                                               EIN


                                 EIN                                                           EIN




5. Where you live                                                                              If Debtor 2 lives at a different address:



                                         17/       Po-viS          Oft te*
                                 Number          Street                                        Number          Street




                                                                                  30'24-1
                                  City                               (*. State      ZIP Code   City                                    State     ZIP Code


                                  County                                                       County

                                  If your mailing address is different from the one            If Debtor 2's mailing address is different from
                                  above, fill It in here. Note that the court will send        yours, fill it in here. Note that the court will send
                                  any notices to you at this mailing address.                  any notices to this mailing address.



                                  Number          Street                                       Number          Street "


                                  P.O. Box                                                     P.O. Box •


                                  City                                    State     ZIP Code    City                                    State    ZIP Code




 6. Why you are choosing          Chec .one:                                                   Check one:
    this district to file for
                                         Over the last 180 days before filing this petition,          Over the last 180 days before filing this petition,
    bankruptcy
                                         I have lived in this district longer than in any             I have lived in this district longer than in any
                                         other district.                                              other district.

                                  0 I have another reason. Explain. •                           0 I have another reason. Explain.
                                         (See 28 U.S.C. § 1408.)                                       (See 28 U.S.C. § 1408.)




   Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                    page 2
                Case 20-68775-pmb                                Doc 1      Filed 08/06/20 Entered 08/06/20 14:49:42                                     Desc
                                                                           Petition Page 3 of 10
Debtor 1               Cifi   L   17                                                                      Case number (If known)
               First Name              e Name              Last Name




Part 2:      Tell the Court About Your Bankruptcy Case


7.   The chapter of the                         Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
     Bankruptcy Code you                        for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                                O Chapter 7
     under
                                                O Chapter 11
                                                O Chapter 12
                                                IIK 'hapter 13


8. How you will pay the fee                     U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                  local court for more details about how you may pay. Typically, if you are paying the fee
                                                  yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                  submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                  with a pre-printed address.

                                                    I need to pay the fee in installments. If you choose this option, sign and attach the
                                                    Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                O I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                  By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                  less than 150% of the official poverty line that applies to your family size and you are unable to
                                                  pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                  Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 9. Have you filed for                          U No
    bankruptcy within the
    last 8 years?                               a Yes.      District                              When                         Case number
                                                                                                          MM / DD / YYYY

                                                            District                              When                         Case number
                                                                                                          MM!   DD /YYYY
                                                            District                              When                         Case number
                                                                                                          MM / DD / YYYY



 io. Are any bankruptcy                         • 12'No
     cases pending or being
     filed by a spouse who is                       Yes.    Debtor '                                                           Relationship to you
     not filing this case with                              District                               When                        Case number, if known
     you, or by a business                                                                                MM / DD / YYYY
     partner, or by an
     affiliate?
                                                            Debtor                                                                 Relationship to you

                                                            District                               When                        Case number, if known
                                                                                                          MM / DD / YYYY



 it Do you rent your                             liNo. Go to line 12.
    residence?                                   U Yes. Has your landlord obtained an eviction judgment against you?
                                                            U No. Go to Ilne 12.
                                                             •    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                  part of this bankruptcy petition.




     Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
                Case 20-68775-pmb                      Doc 1        Filed 08/06/20 Entered 08/06/20 14:49:42                            Desc
                                                                   Petition Page 4 of 10
Debtor 1                                                               k              Case number (If known)
              First Name    MI le Name             Lest Name




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12.Are you a sole proprietor             CI     . Go to Part 4.
   of any full- or part-time
   business?                                  Yes. Name and location of business
    A sole proprietorship is i
                                                                                      Vtg4 SI--
    business you operate as an
    individual, and is not a
                                                   Name of busiass, If   air
    separate legal entity such as
    a corporation, partnership, or
    LLC.                                           Number      Street
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
     to this petition.                                                                                     6-irr          (d-s)1
                                                    City                                                   State      ZIP Code


                                                   Check the appropriate box to describe your business:
                                                   CI Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                   CI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                   1.3 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                   Cl/ commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above.


13. Are you filing under                 If you are filing under Chapter 11; the court must know whether you are a small business debtor so that it
    Chapter 11 of the                    can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                  most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                         any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?                              CI No. I am not filing under Chapter 11.
    For a definition of small
                                         1:3 Np. I am filing under Chapter 11, but lam NOT a small business debtor according to the definition in
    business debtor, see
                                                 the Bankruptcy Code.
    11 U.S.C. § 101(51D).
                                         CI Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                 Code, and I do nachoose to proceed under Subchapter V of Chapter 11.
                                         la Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                 Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11. •
            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14.Do you own or have any               ID/No
    property that poses or is
    alleged to pose a threat             ID Yes. What is the hazard?
    of imminent and
    identifiable hazard .to
    public health or safety?
    Or do you own any
    property that needs
                                                     If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                     Where is the property?
                                                                        •   Number          Street
                                                                          •




                                                                               City                                        State     ZIP Code


   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                page 4
                Case 20-68775-pmb                          Doc 1 Filed 08/06/20 Entered 08/06/20 14:49:42                                        Desc
                  Cr\V.RNAILAN_
                                                                  Petition Page 5 of 10
                                                                ck_AL„,u,1
Debtor 1                                                                             Case number (if known)
              First Name    Middle Name               Last Name




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                                 You must check one:
    counseling.                                                                                               U I received a briefing from an approved credit
                                          0 I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    The law requires that you               filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
    receive a briefing about credit          certificate of completion.                                          certificate of completion.
    counseling before you file for                                                                              Attach a copy of the certificate and the payment
                                            Attach a copy of the certificate and the payment
    bankruptcy. You must                                                                                        plan, if any, that you developed with the agency.
                                            plan, if any, that you developed with the agency.
    truthfully check one of the             ,
    following choices. If you•                  I received a briefing from an approved credit                 U I received a briefing from an approved credit
    cannot do so, you are not                   counseling agency within the 180 days before I                  counseling agency within the 180 days before I
    eligible to file.                           filed this bankruptcy petition, but I do not have a             filed this bankruptcy petition, but I do not have a
                                                certificate of completion.                                       certificate of completion.
    If you file anyway, the court               Within 14 days after you file this bankruptcy petition,         Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                  you MUST file a copy of the certificate.and payment             you MUST file a copy of the certificate and payment
    will lose whatever filing fee               plan, if any.                                                   plan, if any.
    you paid, and your creditors
    can begin collection activities       U l l certify that I asked for credit counseling                    U I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                         services from an approved agency, but was"
                                              unable to obtain those services during the 7                      unable to obtain those services during the 7
                                              days after I made my request, and exigent                         days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                     circumstances merit a 30-day temporary waiver
                                              of the requirement.                                               of the requirement.
                                                To ask for a 30-day temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                  requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                       bankruptcy, and what exigent circumstances
                                                required you to file this case.                                  required you to file this case.
                                                Your case may be dismissed if the court is •                      Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                         briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must             If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.           still recelvd a briefing within 30 days after you file.
                                                You must file a certificate from the approved                     You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                 agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                 developed, if any. If you do not do so, your case
                                                may be dismissed.                                                 may be dismissed.
                                                Any extension of the 30-day deadline is granted           •
                                                                                                                  Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                  only for cause and is limited to a maximum of 15
                                                days.                                                             days.

                                           O I am not required to receive a briefing about                     U I am not required to receive a briefing about
                                             credit counseling because of:                                       credit counseling because of:

                                                 U Incapacity. I have a mental illness or a mental                U Incapacity. I have a mental illness or a mental
                                                               deficiency that makes me                                         deficiency that makes me
                                                               incapable of realizing or making                                 incapable of realizing or making
                                                               rational decisions about finances.                               rational decisions about finances.
                                                 O Disability.     My physical disability causes me               U Disability.      My physical disability causes me
                                                                   to be unable to participate in a                                  to be unable to participate in a
                                                                   briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                   through the internet, even after I                                through the Internet, even after I
                                                                   reasonably tried to do so.                                        reasonably tried to do so.
                                                 O Active duty. I am currently on active military                 U Active duty. I am currently on active military
                                                                duty in a military combat zone.                                  duty in a military combat zone.
                                                 If you believe you are not required to receive a                 If you believe you are not required to receive a
                                                 briefing about credit counseling, you must file a                briefing about credit counseling, you must file a • i
                                                 motion for waiver of credit counseling with the court.           motion for waiver of credit counseling with the court.




   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                      page 5
               Case 20-68775-pmb                        Doc 1          Filed 08/06/20 Entered 08/06/20 14:49:42                                      Desc
                                                                      Petition Page 6 of 10
Debtor 1         c,t41,11,
             First Name       MI le Name            Last Name
                                                                                                     Case number (If known)




Part 6:    Answer These Questions for Reporting Purposes

                      -                    16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                      as ncurred by an individual primarily for a personal, family, or household purpose."
    you have?
             ,                                     No. Go to line 16b.
                                                U Yes. Go to line 17.
                                           16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or Investment.
                                                D No. Go to line 16c.
                                                0 Yes. Go to line 17.
                          '                16c.State thekpe of debts you owe that are not consumer debts or business debts.
                                                       1e3 t NJ CZ.C.>

                                                                                                                     •
17. Are you filing under                                                                                                      -
    Chapter 7?                             tgeNo. I am not filing under Chapter 7. Go to line 18.                                 •
    Do you estimate that after 0 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      0 No                                       -
    administrative expenses
    are paid that funds will be       0 Yes
    available for distribution
    to unsecured creditors?      •        •

18. How many creditors do                  0 /1-49                                 0 1,000-5,000                                      0 25,001-50,000
    you estimate that you                  0 50-99                                 0 5,001-10,000                                     0 50,001-100,000
    owe?                                   0 100-199                               0 10,001-25,000          *                         0 More than 100,000
                                           .0 200-999
                                                                  '
19. How much do you                        0 $0-$50,000                            0    $1,000,001-$10 million                        0 $500,000,001-$1 billion
    estimate your assets to                0 $50,001-$100,000                      0    $10,000,001-$50 million,                      0 $1,000,000,001-510 billion
    be worth?                              0 15100,001-5500,000                    0    $50,000,001-$100 million                      0 $10,000,000,001-$50 billion
                                           CI $500,001-$1 million                  0    $100,000,001-$500 million                     0 More than $50 billion

 20. How much do you                       0 $0-$50,000                            0 $1,000,001410 million                            0 $500,000,001-$1 billion
     estimate your liabilities             0 $50,001-$100,000                      0 $10,000,001-$50 million'                         0 $1,000,000,001-$10 billion
     to be? ,                              a$100,001-$500,000                      0 $50,000,001-$100 million                         CI $10,000,000,001-$50 billion
                                           0 $500,001-$1 million                   0 $100,000,001-$500 million                        0 More than $50 billion
 Part 7:    Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                                   correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney 6 help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 152, 1341,1519, and 3571.

                                            X                    -----......_--------                      X
                                                Signature of Debtor 1                                           Signature of Debtor 2

                                               Executed on       CZ!     69. bal l
                                                                MM / DD /YYYY
                                                                                                                Executed on
                                                                                                                                      MM/DD     /YYYY


   Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6
              Case 20-68775-pmb                         Doc 1        Filed 08/06/20 Entered 08/06/20 14:49:42                                Desc
                                                                    Petition Page 7 of 10
Debtor 1          GVA/VIliL         CA              •      24    3%.•/                            Case number (If known)
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the Information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                            Signature of Attorney for Debtbr                                                MM   /     DD / YYYY




                                            Printed name


                                            Firm name


                                            Number      Street




                                            City                                                            State           ZIP Code




                                            Contact phone                                                   Email address




                                            Bar number                                                      State




                                                                               alLkZET             EMZZMZMWEEZiMiMar                          i%UMI




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
              Case 20-68775-pmb                        Doc 1          Filed 08/06/20 Entered 08/06/20 14:49:42                             Desc
                                                                     Petition Page 8 of 10
Debtor 1               CR4-4-14The        C-Ajk                     t 2f   1-4t-(           • Case number (if known)
             First •Name     Middle N n            Lest Name



                                                                                                                            .:2111==idaSSIME.E.R=.5..S.I=Ma.Mar

For you if you are filing this             The law allows you, as an individual, to represent yourself hi bankruptcy court, but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long-term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the Court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                                           case, or you may lose protections, including the benefit of the automatic stay.

                                           You must list all your property and debts in the schedules that you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                           cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                           Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                           If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                           hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                           successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.

                                            Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                            consequences?
                                                  No
                                            U " Yes

                                            Are you aware that bankruptcy fraud is.a serious crime and that if your bankruptcy forms are
                                            inaccurate or incomplete, you could be fined or imprisoned?
                                            LI)io
                                            If Yes
                                            Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                            ljNo
                                            U Yes. Name of Person
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                            By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                            have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                            attorney may cause me to lose my rights or property if I do not properly handle the case.




                                             Signature         ebtor 1                                    Signature of Debtor 2

                                            Date                                                          Date
                                                               MM/ D D     / YY
                                                                              s9-43
                                                                                YY                                         MM / DD /YYYY

                                            Contact phone             CI                                  Contact phone

                                            Cell phone.                                                   Cell phone   •

                                            Email address            hi      i t5e4ce QQcçL..       vtirail kr=
                                                                                                                           Tg-tiW211.


   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                    page 8
   Case 20-68775-pmb       Doc 1    Filed 08/06/20 Entered 08/06/20 14:49:42   Desc
                                   Petition Page 9 of 10

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01262633 (0J) OF 08/06/2020


ITEM     CODE   CASE           QUANTITY                        AMOUNT   BY

   1     13IN   20-68775              1                       $ 80.00   Currency
                Judge - unknown at time of receipt
                Debtor - GEOFFREY FARRELL ZILBERBERG


TOTAL:                                                        $ 80.00


FROM: Geoffrey Farrell Zilberberg
      971 Davis Drive
      Atlanta, GA 30327




                                     Page 1 of 1
                  Case 20-68775-pmb                 Doc 1       Filed 08/06/20 Entered 08/06/20 14:49:42                                 Desc
                                                               Petition Page 10 of 10
   Case Number: 20-68775                                                 Name: Zilberberg                                               Chapter: 13

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                             CI Non-Individual Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 El Complete List of Creditors (names and addresses of all creditors)                          O Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          El Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
       Statement of Financial Affairs                                                          O Venue
   CE Schedules: A/B C D E/ FGHIJ LI J-2 (different addressfor Debtor 2)                       O Attorney Bar Number
   IZ Summary of Assets and Liabilities
       Declaration About Debtor(s) Schedules
                                                                                                               Case filed via:
   D Attorney Disclosure of Compensation
                                                                                              Intake Counter by:
   LI Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                                E Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                               fI Debtor - verified ID
   IE] Chapter 13 Current Monthly Income
                                                                                                E Other - copy of ID: (954) 325-5237
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                    O Mailed by:
   [E] Certificate of Credit Counseling (Individuals only)                                   O Attorney
   El Pay Advices (Individuals only) (2 Months)                                              O Debtor
   1E1 Chapter 13 Plan, complete with signatures (local form)                                LI Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                          O Email or Fax [Pursuant to General Order 34-2020,
   Ch.11 Business                                                                         this petition was received for filing via email or fax.]
   O 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                                  History of Case Association
   O Small Business - Balance Sheet                                                       Prior cases within 2 years:
   El Small Business - Statement of Operations
   O Small Business - Cash Flow Statement
   El Small Business - Federal Tax Returns                                                Signature:
                                                                                          Acknowledgment of ieipt of Deficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   LI Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
w ith out-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       IM Paid $ 80.00 El 2g-Order Granting El 3g-Order Granting 10-day finitial payment of $                       due within 10 days)
         El 2d-Order Denying with filing fee of $_____ due within 10 days CI IFP filed (Ch.7 Individuals Only)
         El No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only to the address below.
                           All fee payments and documents tiled with the Court must show the debtor's name and bankruptcy case number.
                                    **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000
 Intake Clerk:                     Date: 8/6/20                       Case Opener:                                         Date:
